Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, 12, and 15 and the species 
    PNG
    media_image1.png
    185
    418
    media_image1.png
    Greyscale
 in the reply filed on 09/12/22 is acknowledged.  The elected species was searched and not found, thus the examiner broadened the search to include any substitution pattern on the pyridine ring that corresponds to applicant’s Z and to include as Y66, and Y52. The traversal is on the ground(s) that the inventions do not lack unity. This is not persuasive because as discussed in the restriction requirement inventions of I and IV do not share a common structure nor do that belong to a recognized class of chemical compounds. Secondly, as discussed in the restriction requirement while inventions I, II, III, V, and VI all share the same technical feature of the compounds of formula (I) this feature is not a special technical feature as it does not make a contribution over the prior art JP2001270867 when taken in view of Patani because ‘867 teaches structurally very similar herbicidal compounds which only differ in that they contain a phenyl ring in the position of applicant’s pyridine ring. However, this is an obvious substitution to make as Patani specifically teaches that phenyl and pyridine groups are known classical bioisosteres of one another that are routinely substituted in effort to form additional compounds having the same biological activity as compounds having the phenyl group as is discussed in the restriction requirement. Applicants then argue that the examiner has not shown that there is a search burden. The examiner respectfully points out that this application is a 371 of PCT/EP2018/080394, and in a restriction under this practice search burden is not a proper means of traversal. As such, applicant’s arguments are not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 of U.S. Patent No. 10221137 (‘137) in view of Patani.
Specifically, both ‘137 and the instant application claim very structurally similar compounds to one another which are useful as herbicides in combination with inert carriers and surfactants. The compounds of ‘137 differ from the instantly claimed compounds in that they have a phenyl group instead of the instantly claimed pyridyl/pyridine group which is directly bound to applicant’s Y ring. However, it would have been obvious to form the instantly claimed compounds having the claimed pyridine ring in place of the phenyl ring of ‘137 to be bound to applicant’s Y ring because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc. Thus, one of ordinary skill in the art would conclude that the instantly claimed compounds are obvious variants of the compounds disclosed in ‘137 when taken in view of Patani.

Claims 1-8, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9, 19 of U.S. Patent No. 11185075 (‘075) in view of Patani.
Specifically, both ‘075 and the instant application claim very structurally similar compounds to one another which are useful as herbicides in combination with inert carriers and surfactants. The compounds of ‘075 differ from the instantly claimed compounds in that they have a phenyl group instead of the instantly claimed pyridyl/pyridine group which is directly bound to applicant’s Y ring. However, it would have been obvious to form the instantly claimed compounds having the claimed pyridine ring in place of the phenyl ring of ‘075 to be bound to applicant’s Y ring because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc. Thus, one of ordinary skill in the art would conclude that the instantly claimed compounds are obvious variants of the compounds disclosed in ‘075 when taken in view of Patani.

Claims 1-8, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9, 19 of U.S. Patent No. 11479786 (‘786).
Specifically, both ‘786 and the instant application disclose and/or claim an overlapping scope of the same compounds of formula (I) as herbicides to control weeds. The ‘786 merely claims a method of controlling weeds with the instantly claimed compounds. However, it would have been obvious to control the weeds with the instantly claimed compounds because the compounds exhibit herbicidal activity. Thus, one of ordinary skill in the art would conclude that the instantly claimed compounds are obvious when taken in view of U.S. Patent No. 11479786 (‘786).

Claims 1-8, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 13, 15-19 of copending application No. 16765526 in view of Patani.
Specifically, both ‘536 and the instant application claim very structurally similar compounds to one another which are useful as herbicides in combination with inert carriers and surfactants. The compounds of ‘536 differ from the instantly claimed compounds in that they have a phenyl group instead of the instantly claimed pyridyl/pyridine group which is directly bound to applicant’s Y ring. However, it would have been obvious to form the instantly claimed compounds having the claimed pyridine ring in place of the phenyl ring of ‘526 to be bound to applicant’s Y ring because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc. Thus, one of ordinary skill in the art would conclude that the instantly claimed compounds are obvious variants of the compounds disclosed in ‘526 when taken in view of Patani.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 1 is indefinite because several of the structures disclosed as Y groups are incomplete as written, e.g. Y52, there are only R12 and R13 on the two carbon atoms on the left side and it is unclear if there are meant to be other substituents on these carbons or if the carbons are unsaturated. Thus, it is unclear what scope of Y groups are actually meant to be claimed by applicant’s, Y53 also has the same issue, Y50 has this issue, because for instance Y76 shows that both positions on each carbon atom are substituted. Thus, the scope of compounds to be included as applicant’s Y group is unclear.
Claims 2-8, 12, and 15 are also rejected because they depend either directly or indirectly from claim 1 and do not resolve the issue discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO2011137088, from IDS) and further in view of Patani et al. (Chem. Rev., 1996, 96, 3147-3176).
	Applicant’s claim:
	Compounds of applicant’s formula (I) wherein the structural variants are as defined in the instant claims.
	Compositions comprising the compounds of applicant’s formula (I).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-6, and 8, Hong teaches compounds which are structurally very similar to the instantly claimed compounds, 
    PNG
    media_image2.png
    172
    333
    media_image2.png
    Greyscale
, which differ from the instantly claimed compounds in that the ring that is bound to applicant’s Y ring (wherein in Hong applicant’s Y group is Y52) (which corresponds to the left most ring in the above figure) is a phenyl instead of the instantly claimed pyridyl/pyridine ring. Hong further teaches wherein their X1 and X2 which correspond to applicant’s R1 and R2 are both halogen, e.g. F and Cl, and wherein W1 which corresponds to applicant’s X is O, A which corresponds to applicant’s Z is phenyl and unsubstituted, W2 which corresponds to applicant’s Q is O, R3 which corresponds to applicant’s CR3R4 is CHR5, e.g. R3 is OMe/OCH3 or OEt, and R4 is H and n is 1, W3 which corresponds to applicant’s W is O and R4 which corresponds to applicant’s R5 is OH, etc. (See entire document; compounds in Table 1; claims; abstract).
	Regarding claim 12, Hong teaches compositions comprising inert carriers and these compounds which are useful as herbicides and comprise from 0.001-99% of the structurally similar herbicidal active compound to those instantly claimed which reads on the instantly claimed herbicidally active amount (See abstract; claims; Table 1; pg. 76, starting with paragraph immediately below table-pg. 80, ln. 4).
	Regarding claim 15, Hong teaches wherein their structurally similar compounds to those of applicant’s formula I are for use as herbicides (See abstract; claims; Table 1; pg. 76, starting with paragraph immediately below table-pg. 80, ln. 4). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-6, 8, 12, and 15, Hong does not teach wherein their ring which is bound to applicant’s Y ring is a pyridine ring. They only teach examples with a phenyl ring in this position. However, it would have been obvious to form the instantly claimed compounds having the claimed pyridine ring in place of the phenyl ring of Hong to be bound to applicant’s Y ring because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to have formed the claimed pyridine containing compounds instead of having a phenyl ring bound to the Y ring as is instantly claimed because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


	Claim(s) 1-8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US20030130122) and further in view of Patani et al. (Chem. Rev., 1996, 96, 3147-3176).
Applicant’s claim:
	Compounds of applicant’s formula (I) wherein the structural variants are as defined in the instant claims.
	Compositions comprising the compounds of applicant’s formula (I).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-8, Gupta broadly teaches herbicidal compounds which are very structurally similar to those instantly claimed, specifically Gupta states that they specifically prefer compounds of formula I wherein X and Y are hydrogen or halogen, specifically wherein X is F and Y is Cl which reads on claims 1-2 (X and Y correspond to the instantly claimed R1 and R2), and wherein Z is O (which corresponds to applicant’s X which is also preferably O), Q is preferentially Q2 which corresponds to applicant’s Y and is applicant’s elected Y group, Y67, and Ar (which corresponds to applicant’s Z) is phenyl or pyridyl and can be preferably substituted with C1-C4alkoxycarbonyl-C1-C4alkoxy which corresponds to applicant’s Q=O, CR3R4 wherein R3 and R4 are both H, n=1, C=W and R5 (wherein R5 is the instantly claimed OR6, and R6 is H), and Gupta’s W is O (See entire document; abstract; [0005-0013]; [0020-0024]; Table 1, claims; [0082-0097]). For instance, Gupta exemplifies a species structurally similar to the instantly elected and/or claimed species, 
    PNG
    media_image1.png
    185
    418
    media_image1.png
    Greyscale
, specifically Gupta exemplifies I-74, which is connected by the O atom to the Ar group, and has applicant’s n=1, R3 and R4 both as methyl, and W as O, and R5 as OR6, wherein R6 is C3 alkenyl group and wherein applicant’s Y is very similar/can be Y66 when A is S (although I-74 is specifically wherein their A is O, they do teach wherein A is S and this leads to herbicidal compounds) (See Table 1; abstract; See [0005-0013]; [0020-0024]; claims;).
	Regarding claim 12, Gupta teaches wherein their structurally similar compounds/compounds which broadly overlap in scope with those instantly claimed are useful as herbicides and in forming compositions with inert carrier and optionally surfactants (see abstract; Table 1; [0005-0013]; [0020-0024]; claims; [0082-0097]).
	Regarding claim 15, Gupta teaches wherein their structurally similar compounds are useful as herbicides (See Table 1; abstract; See [0005-0013]; [0020-0024]; claims; [0082-0097]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-8, 12, and 15, Gupta does not teach wherein the ring bound to applicant’s Y, their Q is other than a phenyl ring in their compounds, specifically the instantly claimed pyridyl ring. However, it would have been obvious to form the instantly claimed compounds having the claimed pyridine ring in place of the phenyl ring of Gupta to be bound to applicant’s Y ring because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc.
	Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to have formed the claimed pyridine containing compounds instead of having a phenyl ring bound to the Y ring as is instantly claimed because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc.
	Further it would be obvious to have as the Y group applicant’s Y67 or Y66 to form the instantly claimed compounds with the pyridine ring connected to the Y group instead of the phenyl taught by Gupta because Gupta teaches that a wide variety of ring structures including the instantly claimed Y67 and Y66 are particularly preferred as their Q groups as seen in the sections cited above, and Gupta teaches that these compounds all exhibit herbicidal activity. Thus, one of ordinary skill in the art would be motivated to form the instantly claimed compounds having a pyridine instead of the phenyl bound to the claimed Y groups because phenyl and pyridine rings are known classical bioisosteres of one another and are routinely substituted for one another by one of ordinary skill in the art to form additional active compounds showing the same activity (see Patani pg. 3158, ring equivalents section, first two paragraphs). Thus, one of ordinary skill in the art would be motivated to form the claimed compounds having a pyridine ring in place of the phenyl ring to be bound to applicant’s Y ring in order to form additional herbicidal compounds for use in controlling plant growth and weeds, etc. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616